DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 05/02/2022, Applicant, on 06/24/2022.
Status of Claims
Claims 1, 12, 16-17, and 20 are currently amended. 
Claims 6, 11, and 18 are cancelled. 
Claims 2-5, 7-10, and 14-15 are originals.
Claims 13 and 19 were previously presented.
Claim 21-23 are new.


Claims 1-5, 7-10, 12-17, and 19-23 are currently pending following this response. 
New matter
No new matters have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding Applicant’s arguments on page 10 “The amended claims are clearly directed towards managing information flow between a server device and a mobile client device in view of the increasingly changing, physically separated work environment wherein the technical infrastructure needs to account for the geospatial challenges. For example, in at least paragraph [0003], the application explicitly identifies the technical challenge of leveraging in office resources (e.g., in-office resources) by a mobile workforce:”
The examiner respectfully disagrees.
The examiner asserts that the claims recite an abstract idea of enabling contact for a user with an entity based on scoring internal and external information for the entity.  Limitations in the instant claims “determine a plurality of entities located within a geographic area; filter the plurality of entities using one or more filtering criteria to determine a subset of entities that correspond to a selected type of entity; request access to internal information associated with the subset of entities that has been stored by an enterprise system associated with the mobile client device; receive, any internal information corresponding to at least one of the subset of entities in response to the mobile client device being permitted access to the internal information; identify out of date internal information; in response to determining that at least some of the internal information is out of date, or there is no internal information, receive external information corresponding to the subset of entities; use the external information, or both the up to date internal information and the external information to determine, for each entity in the subset, a ranking of being a prospective entity to interact with; identify one or more of the subset of entities in the user interface based on the ranking, in association with the geographic area; and enable contact to be initiated with a selected one of the one or more of the subset of entities” recite an abstract idea of certain methods of organizing human activity associated with commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) because the steps are simply collecting, analyzing information, and showing results of analysis. The process is doing nothing but a search by a computer and analyzing information. Furthermore, the “in response to the mobile client device being permitted access to the internal information” is simply an authentication step.
2) Regarding Applicant’s arguments on pages 11-12 “Moreover, in many of the commercial enterprises, specialized tools or subscription services may be provided to the employees via in - office resources, e.g., using desktop computers connected into the enterprise systems. This can make it difficult for employees to quickly and efficiently target prospects or determine if the prospects have been contacted before, are existing clients, etc., particularly in an increasingly mobile workplace. (Emphasis Added) 
Paragraph [0061] explicitly provides that the application is at least in part directed towards the technical challenge of leveraging the ability to access both internal and external sources of information: 
[0061]     At block 156, the entities identified in blocks 152 and 154 may be displayed in the GUI 80 and access to further information for the entities provided. An example of the entities being displayed (and such further information provided) is shown in FIGS. 4 and 5 described above. In this way, the user of the employee device 12 can quickly and efficiently search for and identify suitable targets and avoid unrelated or undesirable prospects that could consume significant time and resources. The user of the employee device 12 can also be armed with relevant information for the prospective clients that can be used to prioritize those with which the user engages and interacts. 
The system described herein leverages the ability to access both internal and external sources of information to identify potentially overlapping relationships within an organization (to avoid or embrace) and provide significant context before engaging the entities. (Emphasis Added) 
Applicant submits that the amended claims, which recite a mobile client device which interacts with a server device to access internal data in response to the mobile client device being determined to be permitted access to the internal information, are not directed towards an abstract idea. Instead, these claims are directed to the practical application of enhancing functionality of mobile client devices of users outside of the office. 
Applicant also submits that the claims further incorporate leveraging technology where a user to mobile client device accesses in-enterprise information via a server device, and itself receives external information to possibly reduce duplication efforts and the overall amount of time and effort required coordinate the mobile client device and the server device. For example, new claim 21, dependent upon claim 1, provides that the mobile device is responsible for assessing when internal information is out of date, and the server device thereafter enjoys the  benefits of that assessment by only receiving external information to generate the ranking when it has already been determined as needed by the mobile client device. 
Relatedly, the claimed invention may also achieve the technical benefit of using the internal data to minimize the amount of external data needed (and related computational load). For example, by avoiding retrieving further external information in instances where there is sufficient internal information to judge that a particular prospect is unsuitable (e.g., scenarios 2A-C, starting at para [0065]), the mobile client device avoids unnecessary data consumption. Therefore, prong two of revised Step 2A is clearly met. That is, the claims at least recite additional elements that integrate the (alleged) judicial exception into a practical application (i.e., provide an integration between a mobile client device, an external database, and a server device to enable a mobile client device to access and leverage access to internal and external information stored by both an enterprise system and an external database), and/or provide a technical benefit to possibly reduce duplication efforts and establish efficient coordination.”
The examiner respectfully disagrees.
Benefits claimed by Applicant, specifically, “leveraging the ability to access both internal and external sources of information and the user of the employee device 12 can quickly and efficiently search for and identify suitable targets and avoid unrelated or undesirable prospects that could consume significant time and resources. The user of the employee device 12 can also be armed with relevant information for the prospective clients that can be used to prioritize those with which the user engages and interacts… quickly and efficiently search for and identify suitable targets and avoid unrelated or undesirable prospects that could consume significant time and resources.
The system described herein leverages the ability to access both internal and external sources of information to identify potentially overlapping relationships within an organization (to avoid or embrace) and provide significant context before engaging the entities. (Emphasis Added) 
Applicant submits that the amended claims, which recite a mobile client device which interacts with a server device to access internal data in response to the mobile client device being determined to be permitted access to the internal information, are not directed towards an abstract idea. Instead, these claims are directed to the practical application of enhancing functionality of mobile client devices of users outside of the office” do not integrate the claims into a practical application because leveraging the ability for a mobile device to access internal and external information is not a technical improvement to the mobile device itself. This is a solution to a business problem and it is not directed to technical improvement to the mobile device itself.  
Further, Applicant argues “leveraging technology where a user to mobile client device accesses in-enterprise information via a server device, and itself receives external information to possibly reduce duplication efforts and the overall amount of time and effort required coordinate the mobile client device and the server device” and “the claimed invention may also achieve the technical benefit of using the internal data to minimize the amount of external data needed (and related computational load)” as a technical improvement. The Examiner asserts that the argued benefits are directed to business improvements and not technical improvements to the mobile device itself.
3) Regarding Applicant’s arguments on page 13 “the Examiner's differentiation between Example 34 and the pending claims is moot in view of the amendments. Example 34, as noted by the Examiner, discusses a filter at an ISP server and a local computer. The amended claims analogously include a filter at a local computer (the claimed mobile device) and a server (the claimed server device). The claimed mobile device filters, using one or more filtering criteria, to arrive at a subset of entities (e.g., specific to a user of the mobile device), and the server device provides a further filter based on the internal information, and the scoring (e.g., claims 16, and 21). Applicant notes that Example 34 is allowable as the filtering is improved ("results in an improvement in the technology of filtering content"), and the amended claims capture technical benefits to the technology of filtering analogous to Example 34. As alluded to above, the claims are at least in part directed to reducing computational workload and more efficient filtering. Therefore, for at least the reasons set out in Example 34, the amended claims are allowable”
The examiner respectfully disagrees.
Example 34 is distinguished from the presently amended claims because in Example 34 an inventive concept can be found in the unconventional and non‐generic combination of known elements, and more specifically “the installation of a filtering tool at a specific location, remote from the end‐users, with customizable filtering features specific to each end user” where the filtering tool at the ISP is able to “identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account.” The Federal Circuit also determined that the claimed arrangement of elements in the system results in an improvement in the technology of filtering content on the Internet, because it offers “both the benefits of a filter on the local computer, and the benefits of a filter on the ISP server. 
On the other hand, in the present claims the filtering is just a generic filtering of entities based on criteria. The Examiner does not see in the instant claims “customizable filtering features specific to each end user” and “improvement in the technology of filtering content on the Internet, because it offers “both the benefits of a filter on the local computer, and the benefits of a filter on the ISP server”. As a result, the instant amended claims are distinguished from example 34.
4) Regarding Applicant’s arguments on page 13 “Finally, the Examiner's allegation that the client device is not necessary to "perform the abstract idea described in the claims" is moot in view of the amendments to claim 1 to specify that claim is directed to a mobile client device and geographical information related thereto. As set out above, the claimed invention is directed at least in part to overcoming technological limitations associated with the physical separation of the mobile device and the server device. The problem of accessing a remote server device efficiently is a problem rooted in computer technology.”
The examiner respectfully disagrees.
The Examiner asserts that “accessing a remote server device efficiently” is not technically described in the present claims. The present claims only recite “receive from the server device, via the communications module, any internal information corresponding to at least one of the subset of entities in response to the mobile client device being permitted access to the internal information” which implies only that the mobile device is being permitted access. No technical details in the claims about how the mobile device is being permitted access. As a result, accessing a remote server device is not rooted in computer technology when there is not enough technical details is given in the claims.
In conclusion, Applicant’s arguments under 35 USC § 101 are not persuasive. The Examiner maintains the rejection of the pending claims under 35 USC § 101 in the present office action.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and found to be persuasive.
Regarding Applicant’s arguments on pages 14-15 “For the Examiner's ease of reference, representative amended claim 1 reads in part: provide a user interface via the display; determine a plurality of entities located within a geographic area; filter the plurality of entities using one or more filtering criteria to determine a subset of entities that correspond to a selected type of entity; request from a server device, via the communications module, access to internal information associated with the subset of entities that has been stored by an enterprise system associated with the client device, wherein the internal information is representative of existing relationships between the enterprise system associated with the mobile client device and the subset of entities; receive from the server device, via the communications module, any internal information corresponding to at least one of the subset of entities in response to the mobile client device being permitted access to the internal information; in response to determining that at least some of the internal information is out of date, or there is no internal information, receive from an external entity database other than the enterprise system or an affiliate thereof, via the communications module, external information corresponding to the subset of entities; identify out of date internal information; use the external information, or both the up to date internal information and the external information to determine, for each entity in the subset, a ranking of being a prospective entity to interact with; identify one or more of the subset of entities in the user interface based on the ranking, in association with the geographic area; and enable contact to be initiated with a selected one of the one or more of the subset of entities via the communications module. 
The cited passages of Lane and Hussain at least fail to teach at least the emphasized limitations above. filter the plurality of entities using one or more filtering criteria to determine a subset of entities that correspond to a selected type of entity”
The Examiner agrees
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in independent claims 1, 17, and 20 nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. Limitations in claims 1, 17, and 20 are therefore distinguished from the prior arts specifically "request from a server device, via the communications module, access to internal information associated with the subset of entities that has been stored by an enterprise system associated with the mobile client device, wherein the internal information is representative of existing relationships between the enterprise system associated with the mobile client device and the subset of entities; receive from the server device, via the communications module, any internal information corresponding to at least one of the subset of entities in response to the mobile client device being permitted access to the internal information; identify out of date internal information; in response to determining that at least some of the internal information is out of date, or there is no internal information, receive from an external entity database other than the enterprise system or an affiliate thereof, via the communications module, external information corresponding to the subset of entities; use the external information, or both the up to date internal information and the external information to determine, for each entity in the subset, a ranking of being a prospective entity to interact with"
In conclusion, the Examiner withdraws the prior art rejections of the pending claims under 35 USC § 103 in the present office action.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-5, 7-10, 12-17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 17, and 20 recite the limitation “the up to date internal information”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7-10, 12-16, 19, and 21-23 depend from claims 1, 17, and 20 and do not cure the noted deficiency.  Therefore, they are also rejected under 112(b).

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-5, 7-10, 12-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-5, 7-10, 12-17, and 19-23 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-5, 7-10, 12-17, and 19-23 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of enabling contact for a user with an entity based on scoring internal and external information for the entity. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “determine a plurality of entities located within a geographic area; filter the plurality of entities using one or more filtering criteria to determine a subset of entities that correspond to a selected type of entity; request access to internal information associated with the subset of entities that has been stored by an enterprise system associated with the mobile client device, wherein the internal information is representative of existing relationships between the enterprise system associated with the mobile client device and the subset of entities; receive, any internal information corresponding to at least one of the subset of entities in response to the mobile client device being permitted access to the internal information; identify out of date internal information; in response to determining that at least some of the internal information is out of date, or there is no internal information, receive external information corresponding to the subset of entities; use the external information, or both the up to date internal information and the external information to determine, for each entity in the subset, a ranking of being a prospective entity to interact with; identify one or more of the subset of entities in the user interface based on the ranking, in association with the geographic area; and enable contact to be initiated with a selected one of the one or more of the subset of entities”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for enabling contact for a user with an entity based on scoring internal and external information for the entity. As a result, claim 1 recites an abstract idea under Step 2A Prong One. 
Claims 17 and 20 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 17 and 20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-5, 7-10, 12-16, 19, and 21-23 recite organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for enabling contact for a user with an entity based on scoring internal and external information for the entity. As a result, claims 2-5, 7-10, 12-16, 19, and 21-23 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A mobile client device for identifying prospective entities to interact with, the mobile client device comprising: a processor; a display coupled to the processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing computer executable instructions”, “provide a user interface via the display”, “from a server device, via the communications module”, “from an external database other than the enterprise system or an affiliate thereof, via the communications module”, and “via the communications module”. When considered in view of the claim as a whole, the steps of “receiving” do not integrate the abstract idea into a practical application because “receiving” is an insignificant extra solution activity to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 17 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 20 further recites “A non-transitory computer readable medium for identifying prospective entities to interact with, the computer readable medium comprising computer executable instructions”, when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 17 and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-5, 7-10, 12-16, 19, and 21-23 include additional element beyond those recited by independent claims 1, 17, and 20 that do not recite an abstract idea. The additional elements in the dependent claims include “display at least a portion of the geographic area in the map portion of the user interface” as in claim 2, “communicate with a selected one of the subset of entities via the communications module” as in claim 3, “device sends a list of one or more questions” as in claim 4, “automatically detect a mobile device” as in claim 12, “display the information” as in claim 13, “model being generated using a machine learning algorithm” as in claim 15,“ client device” as in claim 16, “server device” as in claim 18, “display the information” as in claim 19, and “transmit the received external information” as in claims 21 and 23. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform (apply) the recited abstract idea.  As a result, claims 2-5, 7-10, 12-16, 19, and 21-23 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A mobile client device for identifying prospective entities to interact with, the mobile client device comprising: a processor; a display coupled to the processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing computer executable instructions”, “provide a user interface via the display”, “from a server device, via the communications module”, “from an external database other than the enterprise system or an affiliate thereof, via the communications module”, and “via the communications module”. The steps of receiving do not amount to significantly more than the abstract idea because these steps are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 17 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 20 further recites “A non-transitory computer readable medium for identifying prospective entities to interact with, the computer readable medium comprising computer executable instructions”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 17 and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-5, 7-10, 12-16, 19, and 21-23 include additional element beyond those recited by independent claims 1, 17, and 20 that do not recite an abstract idea. The additional elements in the dependent claims include “display at least a portion of the geographic area in the map portion of the user interface” as in claim 2, “communicate with a selected one of the subset of entities via the communications module” as in claim 3, “device sends a list of one or more questions” as in claim 4, “automatically detect a mobile device” as in claim 12, “display the information” as in claim 13, “model being generated using a machine learning algorithm” as in claim 15,“ client device” as in claim 16, “server device” as in claim 18, “display the information” as in claim 19, and “transmit the received external information” as in claims 21 and 23. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-5, 7-10, 12-16, 19, and 21-23 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-5, 7-10, 12-17, and 19-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendments and arguments dated 06/24/2022 necessitated the reformulation of the 35 USC § 101 rejection and the withdrawal of the 35 USC § 103 rejection presented in the present office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623